Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on May 3, 2021.

3.	The application has been amended to the claims as follows:
Claim 1 (Currently amended): An input device for receiving a specific non-contact multi-touch gesture operation performed on an operation screen by a single object, the input device comprising:
a display controller that displays the operation screen on a display surface;
a first detector that detects a passing state of a number of passage places of the single object in a first sensing layer in air formed to face the display surface;
a second detector that detects a passing state of a number of passage places of the single object in a second sensing layer in air formed between the display surface and the first sensing layer, wherein the number of passage places of the single object are greater than 1;
detector .

Reasons for Allowance
4.	Claims 1, 4, 6, 8-9, 11-13 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “a first detector that detects a passing state of a number of passage places of the single object in a first sensing layer in air formed to face the display surface; a second detector that detects a passing state of a number of passage places of the single object in a second sensing layer in air formed between the display surface and the first sensing layer, wherein the number of passage places of the single object are greater than 1; a processor, configured to performs a distance 

The closest prior art Han, et al (US 2014/0340343 A1), Fig. 1, teaches second sensor 120 detect finger 150 in the first sensing layer (predetermined distance 142), first sensor 150 detect finger 150 in the second sensing layer (the first predetermined distance 141).
Kanemaru (US 2017/0329458 A1) teaches the proximity detection unit 106 measures a distance d between two feature points (such as two finger) detected by the feature point detection unit 105, and detect a gap s (proximity A) between the finger and the operating surface.

However, Han and Kanemaru do not teach “a first detector that detects a passing state of a number of passage places of the single object in a first sensing layer in air formed to face the display surface; a second detector that detects a passing state of a number of passage places of the single object in a second sensing layer in air formed between the display surface and the first sensing layer, wherein the number of passage places of the single object are greater than 1; a processor, configured to performs a distance measurement to calculate a position of the number of passage places of the single object in the first sensing layer based on detection signals from the first detector 

Claims 4, 6, 8-9, 11-13 are allowed as being depend upon base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGAN T. PHAM-LU/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691